Citation Nr: 0927803	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In April 2008 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In March 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to herbicide 
agents in service.

3.  Any currently diagnosed skin disorder was not manifest 
until many years following discharge from service; the 
currently diagnosed skin disorder is not related to military 
service or any incident therein.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be presumed to be 
due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

The Board observes that VA issued VCAA notices to the Veteran 
in October 2004, March 2006 and May 2008 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The March 2006 and May 2008 letters 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The October 2004 VCAA notice was issued prior to the 
January 2005 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical treatment 
records and evaluations are of record, as well as a 
transcript of the Veteran's testimony at a personal hearing, 
and these records were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  The Veteran's 
service treatment records are unfortunately no longer 
available.  The record documents efforts by VA to obtain 
these records, or a reconstruction thereof, including 
requests to the National Personnel Records Center (NPRC), the 
Veteran and to the Atlanta RO.  However, all sources have 
informed VA that the Veteran's service treatment records are 
not available and that there are no alternative records.  
Based on the foregoing, it is clear that further requests for 
service treatment records for the Veteran would be futile. 
The Veteran has been informed that his service treatment 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).  

Analysis

The Veteran contends that he initially developed a skin 
disorder in service due to his exposure to herbicides while 
serving in Vietnam.  As noted above, when a veteran's service 
treatment records are unavailable, VA's duty to assist, and 
the Board's duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 
5107(b)), are heightened.  O'Hare v. Derwinski, supra.; see 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
certain diseases who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service or there is 
evidence to rebut service incurrence.  38 C.F.R. § 3.307.  
The Board notes that his service personnel records show that 
the Veteran received Vietnam Service and Vietnam Campaign 
medals for his service in Vietnam.  Accordingly, he is 
presumed to have been exposed to herbicides during such 
service.  

However, while chloracne or other acneform disease consistent 
with chloracne is one of the diseases listed at 38 C.F.R. 
§ 3.309(e) for which service connection is warranted on a 
presumptive basis due to in-service herbicide exposure, the 
medical evidence of record does not show any diagnosed 
chloracne or other acneform disease consistent with 
chloracne.  The Veteran's skin disorder, diagnosed as xerosis 
in January 2004, is not a disability for which service 
connection is warranted on a presumptive basis due to in-
service herbicide exposure.  See also 38 U.S.C.A. § 1116.  
Consequently, presumptive service connection for his skin 
disorder, diagnosed as xerosis, is not warranted.  

Although service connection may not be granted on a 
presumptive basis, the Veteran may establish service 
connection based on exposure to herbicides with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). Brock v. Brown, 10 Vet. App. 155 (1997).  

Direct service connection may also be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Despite the Veteran's recollections of having skin rashes in 
service, supported by his stated history during an April 1981 
VA examination, the evidence of record reflects that the 
earliest documentation of objective evidence of skin rashes 
since his discharge from service was shown in January 2004, 
when a few scattered seborrheic lesions and diffusely dry 
scaly skin were diagnosed as xerosis.  

During the April 1981 VA Examination for possible Agent 
Orange toxicity, the Veteran's skin was found to be within 
normal limits, and it was noted that although he had a rash 
on his arms after spraying in service, it cleared up with the 
use of creams over time.  At the time of the examination, 
there is no indication that he had experienced any rashes 
since his discharge from service.  Likewise, although the 
January 2004 VA treatment record indicates a diagnosis of 
xerosis, the record contains no competent medical evidence of 
an opinion which establishes or even suggests that an 
etiological relationship exists between his diagnosed xerosis 
manifested years after the Veteran's discharge from service 
and his period of service.  Moreover, the absence of clinical 
findings or a diagnosis of skin disorders for many years 
following service is probative evidence against the Veteran's 
claim on a direct basis.  Both the normal medical findings at 
the time of the April 1981 VA examination and the absence of 
any medical records of a diagnosis or treatment until 2004, 
35 years after service, constitute probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Further, although the Veteran 
asserts that he periodically experienced skin rashes since 
service, his assertions are not consistent with the history 
he provided at the April 1981 VA examination and there is no 
objective medical evidence of record to support his 
assertions.  Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. 
§ 3.303(b) (2007).

Finally, the Board acknowledges the Veteran's testimony and 
statements to the effect that his current skin disorder 
is/are attributable to exposure to Agent Orange during 
service in Vietnam.  However, the Court has also held that 
lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a skin disorder, to include as secondary to herbicide 
exposure.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


